Citation Nr: 0104508	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-19 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
currently rated 10 percent disabling.

3.  Entitlement to service connection for a disability 
resulting from Agent Orange exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, major depression.

5.  Entitlement to an increased (compensable) rating for 
tension headaches.

6.  Entitlement to an increased rating for right wrist 
fracture, with limitation of motion and arthritis, currently 
evaluated 10 percent disabling.

7.  Entitlement to an increased rating for right hip 
bursitis, currently evaluated 10 percent disabling.

8.  Entitlement to an increased rating for degenerative 
arthritis, right knee, currently evaluated 10 percent 
disabling.

9.  Entitlement to an increased rating for degenerative 
arthritis, lumbar spine, currently evaluated 20 percent 
disabling.

10.  Entitlement to an increased rating for degenerative 
arthritis, thoracic spine, currently evaluated 10 percent 
disabling.  

11.  Entitlement to an increased rating for hypertensive 
heart disease, currently evaluated 30 percent disabling.

12.  Evaluation of cervical spondylosis, C2-3, currently 
rated noncompensable.  

13.  Evaluation of osteoarthritis, right shoulder, currently 
rated 20 percent disabling.

14.  Entitlement to service connection for a left leg 
disability.

15.  Entitlement to service connection for a bilateral foot 
disability.

16.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had approximately 20 years of active duty 
service between June 1969 and August 1993; he retired in 
August 1993.  This appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO).

The record indicates that the appellant filed a timely notice 
of disagreement with the RO's September 1998 denial of 
entitlement to a total disability rating due to individual 
unemployability.  A statement of the case was issued in 
December 1998.  However, a timely substantive appeal was not 
filed.  Therefore, this issue is not before the Board.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 20.303 
(1999).  

The Board notes that in August 1993, the appellant claimed 
entitlement to service connection for chronic or frequent 
colds.  It appears that the RO has not addressed this issue.  
He also claimed entitlement to service connection for cramps 
in his legs.  It is not clear to what disability this 
relates; the RO should obtain clarification of this matter 
and ensure that it is addressed.  All steps required for 
jurisdiction have not been satisfied.  Therefore, these 
issues are referred to the RO for appropriate action.  Black 
v. Brown, 10 Vet. App. 279 (1997).


FINDINGS OF FACT

1.  Right ear hearing loss is currently manifested by an 
average pure tone threshold of 19 decibels.  Discrimination 
ability is 92  percent correct in the right ear.

2.  The appellant has periodic bilateral tinnitus; it occurs 
three times per week for about five to ten minutes.

3.  The appellant does not have a disability associated with 
Agent Orange exposure.

4.  Service connection for a psychiatric disorder was denied 
by the RO in June 1994.  The appellant did not appeal that 
decision.

5.  Evidence received since the June 1994 decision is 
significant and must be considered in order to fairly decide 
the merits of the claim.


CONCLUSIONS OF LAW

1.  Right ear hearing loss is no more than 0 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.7, Part 4, Diagnostic Code 6100 (2000).

2.  The criteria for a rating higher than 10 percent for 
tinnitus are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part IV, Diagnostic Code 6260 (2000).

3.  A disability resulting from Agent Orange exposure was not 
incurred or aggravated by service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).

4.  The June 1994 rating decision which denied service 
connection for a psychiatric disorder is final.  New and 
material evidence sufficient to re-open the claim has been 
received and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing loss, right ear.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

According to a February 1998 audiological examination report, 
the appellant's right ear hearing loss is currently 
manifested by an average pure tone threshold of 19 decibels.  
Discrimination ability is recorded at 92 percent correct in 
the right ear.    

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second. VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed.Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed.Reg. 40439 December 7, 1987.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100 
(2000).  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from the 
table, the non-service-connected ear will be assigned a Roman 
numeral of I.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Board must note that the regulation which addresses 
evaluations for impairment of auditory acuity changed 
effective June 1999.  When a regulation changes after a claim 
has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see 38 U.S.C.A. § 5110 (West 
1991).  However, here, the changes made were not substantive 
in regard to the facts in this case, and thus neither is more 
favorable to the appellant's claim.

The appellant's audiological evaluation results revealed a 
numeric score of I.  This numeric score entitles him to a 
noncompensable evaluation under DC 6100.  The preponderance 
of the evidence is against the claim for a compensable 
evaluation.  As the preponderance of the evidence is against 
the claim, there is no doubt to be resolved, and the claim is 
denied.  

II.  Tinnitus

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  If the veteran is at the maximum evaluation 
and no other criteria are applicable, there is no case in 
controversy.  In order for a claim to proceed, there must be 
a benefit.  In this case, the maximum rating allowed for 
tinnitus under the applicable rating code is 10 percent.  
38 C.F.R. Part IV, Diagnostic Code 6260 (2000).  As such, a 
higher rating cannot be granted under the law.  

The pertinent provisions of 38 C.F.R. § 3.321 (2000), provide 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question. VAOPGCPREC. 6-96 
(1996).  The record indicates that during a February 1998 VA 
audiology examination, the appellant reported that he had 
periodic bilateral tinnitus.  It occurred three times per 
week for about five to ten minutes.  The record does not 
indicate that his tinnitus has required frequent 
hospitalizations, has had marked interference with 
employment, or that there are any other exceptional 
circumstances.  Accordingly, extraschedular consideration is 
not warranted and the claim for an increased rating is 
denied.  The preponderance of the evidence is against the 
claim for an increased evaluation and there is no doubt to be 
resolved.

III.  Agent Orange.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2000); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e) (2000).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).

In the case at hand, neither does the medical evidence of 
record show, nor has the appellant alleged that he has any of 
the presumptive diseases associated with Agent Orange 
exposure.  He claims that he was exposed to Agent Orange 
while in Vietnam; however, exposure itself is not subject to 
service connection.  Without a disease or injury, there is no 
disability subject to service connection.  As there is no 
current disability associated with Agent Orange exposure, the 
claim is denied.  In reaching this decision, the Board has 
considered the impact of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
However, we find that the enactment does not further help 
this appellant.  Regardless of the change in law, the 
appellant must identify what disability he seeks to have 
service connected.  His belief that he should be service 
connected for exposure, in the absence of disability, has no 
basis in law.  

 IV.  Psychiatric disorder.

Service connection for a psychiatric disorder was denied in a 
June 1994 rating decision.  A copy of the decision was mailed 
to the appellant.  Although the rating decision addressed the 
claim of nervousness, the decision specifically concluded 
that the appellant was determined to have major depression 
secondary to alcoholism.  The appellant did not appeal and 
that decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  In order to re-open the 
claim, new and material evidence must be presented.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

Under 38 C.F.R. § 3.156, new and material evidence is defined 
as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

Since the June 1994 determination, the appellant has 
submitted additional evidence, including a medical impression 
of chronic major depression.  Based on the reason for the 
prior denial, this is new and material evidence.  The RO had 
previously determined that the major depression was 
associated with the alcohol abuse.  The more recent evidence 
undermines that determination.  Therefore, the claim for 
service connection for major depression is reopened.



ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied.

Entitlement to an increased rating for tinnitus is denied.

Entitlement to service connection for a disability resulting 
from Agent Orange exposure is denied.

New and material evidence has been presented to re-open a 
claim for service connection for a psychiatric disorder and 
the claim is re-opened.


REMAND

In January 2000, the appellant was notified that his claim 
was being certified to the Board.  In February 2000, he 
submitted additional treatment records which address, among 
others, his right knee, right hip, right wrist, headaches, 
back, neck and right shoulder disorders.  The appellant has 
not submitted a waiver.  In accordance with 38 C.F.R. 
§ 20.1304, it is being returned to the RO for consideration.  

When a regulation changes after a claim has been filed but 
before the appeal process has been completed (which would 
apply here), the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see 
38 U.S.C.A. § 5110 (West 1991).  The record indicates that 
the appellant filed a claim for increased rating for his 
hypertensive heart disease in June 1997.  The criteria for 
rating cardiovascular disorders changed during the pendency 
of this appeal.  The RO has rated the appellant only under 
the new rating criteria.  The appellant's heart disease 
should also be rated under the old rating criteria.  

With regard to the issue of service connection for a 
disability of the left leg and the feet, the Board notes that 
the appellant's service medical records contain several 
German treatment records, dated in June 1990.  The treatment 
records have been translated into English; however, 
translation of all the notes could not be made as it was 
partially illegible.  The parts that have been translated 
report degenerative changes of the feet, and "[u]nclear bone 
process, distal femur [illegible] on the left."  A July 1990 
service medical record notes that the bone scan conducted (at 
the German facility) showed some significant uptake of the 
distal left femur.  The assessment was that the appellant was 
probably shifting his weight secondary to pain and that this 
was resulting in the greater uptake of radioactive dye.  
However, subsequent service medical records continue to refer 
to problems with the left leg.  A July 1992 neurological 
report notes that he had to have dye studies for poor 
circulation in the left leg.  A September 1992 hospital 
discharge summary notes a diagnosis of vascular 
insufficiency, left lower extremity.  His separation 
examination report, dated in May 1993, indicates that his 
"[l]eft [l]eg [h]as [b]lood [illegible] problem."  He also 
reported that he had cramps in his legs; the examiner 
indicated that this referred to the left calf and self-
resolved after 1-5 minutes.  In addition, his separation 
examination indicates that he had degenerative joint disease 
in the ankles.  

The Board finds that the service medical records indicate 
that there may be a condition affecting the left leg.  What 
that condition is (degenerative joint disease of the ankle, 
vascular insufficiency), is not clear at this time.  The 
service medical records also suggest that he has degenerative 
joint disease (DJD) of the feet; although, this is again 
somewhat unclear as part of the medical records are 
illegible.  Given that there appears to be the existence of a 
chronic disease (e.g. DJD) in service, and since the service 
medical records are somewhat unclear, the Board finds that a 
VA examination should be conducted to clarify this matter.

With regards to the appellant's claim for entitlement to 
service connection for hypothyroidism, the Board notes that 
this is a chronic disease and is presumed to have been 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  The record indicates that 
a thyroid condition may have first manifested in 1994.  
During a VA examination in January 1998, the appellant 
indicated that in 1995, he had radioactive iodine treatment 
for his thyroid condition.  A VA examination report, dated in 
January 1999, indicates that in 1994, he was diagnosed with 
hyperthyroidism and was treated with radioactive iodine; now 
he needs substitution therapy.  Treatment records dated in 
1995 indicate a diagnosis of hypothyroidism and note that he 
was on medication for this.  However, medical evidence of 
diagnosis and treatment prior to 1995 is not associated with 
the claims file.  The Board finds that medical records 
pertaining to his treatment for his thyroid condition (prior 
to November 1995) should be obtained and associated with the 
claims file prior to further consideration by the Board.  The 
medical evidence of record does not specify the date of onset 
of this condition.  As there is additional medical records 
which may provide further  information on this matter, the 
Board concludes that this issue should be remanded for 
further development.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (per curiam); Robinette v. Brown, 8 Vet. App. 69 
(1995).

1.  The RO should ensure that all current 
treatment records pertaining to the 
disabilities at issue are obtained and 
associated with the claims file. 

2.  The RO should contact the appellant 
and request that he submit any medical 
records pertaining to treatment for his 
thyroid condition, to include records of 
the iodine treatment he received in 1995.  
The appellant should be specifically 
asked to provide documentation which 
would show the date of onset of this 
disability. 

3.  Once the above has been accomplished, 
the RO should evaluate the evidence and 
determine whether further development is 
necessary with regards to the issue 
pertaining to the thyroid condition.  If 
further development, to include a VA 
examination, is necessary, this should be 
accomplished.  The RO should then 
readjudicate the claim of entitlement to 
service connection for hypothyroidism.  

4.  The appellant should be scheduled for 
a VA examination to determine the 
diagnosis of any disability affecting the 
left leg and both feet.  All necessary 
tests should be accomplished.  The 
examiner should be provided with the 
claims file for his/her review.  The 
examiner should state the diagnosis of 
any disability affecting the appellant's 
left leg and feet and indicate whether it 
is at least as likely as not that each 
such disability was first manifested in 
service, or, in the case of a chronic 
disease, within one year of separation 
therefrom.  The RO should then 
readjudicate the issues of entitlement to 
service connection for disorders of the 
left leg and feet.  

5.  The appellant should be scheduled 
with a VA cardiovascular examination.  
The examiner is to be provided with the 
old rating criteria and to evaluate the 
appellant's cardiovascular system in 
accordance with the old rating criteria.  
The examiner is specifically asked to 
address the matter of enlargement of the 
heart, as there appears to be some 
discrepancy on this (see January 1998 
general examination, which shows 
enlargement of the heart, and January 
1999 heart examination, which shows heart 
is not enlarged).  All necessary tests 
should be accomplished.  The examiner 
should be provided with the claims file 
for his/her review.  The RO should then 
readjudicate the appellant's claim for 
increased rating for a heart disability 
under the old rating criteria.  

6.  The RO should also schedule the 
appellant for a VA examination to 
determine the severity of the appellant's 
headaches.  The examiner should solicit a 
detailed history of the appellant's 
symptoms, to include the frequency and 
severity of the headaches.  The examiner 
should be provided with the claims file 
for his/her review.  The RO should then 
readjudicate the issue of entitlement to 
an increased rating for headaches.  

7.  The appellant should be scheduled for 
a VA psychiatric examination.  The 
examiner is asked to state what is the 
most accurate diagnosis of the 
appellant's psychiatric disorder.  The 
examiner is also asked to state whether 
there is any relationship between the 
current psychiatric diagnosis and the 
inservice manifestations.  The examiner 
is additionally asked to state whether 
the appellant has major depression of 
psychotic proportions (e.g., major 
depression with melancholia).  The claims 
file should be made available to the 
examiner for review.  The RO should then 
adjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder.  

8.  The RO should also readjudicate the 
issues pertaining to the evaluation of 
the appellant's right wrist, right hip, 
right knee, lumbar spine, thoracic spine, 
cervical spine and right shoulder 
conditions. 

9.  Pursuant to 38 C.F.R. § 3.655 (1999), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record. When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied. However, the Secretary must show 
a lack of good cause for failing to 
report. Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination. This Remand serves as notice 
of the regulation.

10. The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The claim should then be returned to the Board, following the 
appropriate appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



